Citation Nr: 1824074	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-25 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hip labral tear with ligamentum teres tear, formerly rated as right hip strain (limited abduction) prior to October 9, 2013.

2.  Entitlement to a rating in excess of 20 percent for right hip labral tear with ligamentum teres tear, formerly rated as right hip strain (limited abduction) from October 9, 2013 to July 30, 2015.

3.  Entitlement to a rating in excess of 20 percent for right hip labral tear with ligamentum teres tear, formerly rated as right hip strain (limited abduction) from September 1, 2015 to December 6, 2016.

4.  Entitlement to a rating in excess of 20 percent for right hip labral tear with ligamentum teres tear, formerly rated as right hip strain (limited abduction) from February 1, 2017 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2008 to March 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010, November 2013, and November 2017 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In her September 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for August 2015, but the Veteran subsequently canceled her hearing request.  Thus, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

In a November 2013 rating decision, the RO assigned the Veteran a separate 10 percent rating for right hip impairment (limited extension), effective October 9, 2013.  The November 2017 rating decision recharacterized the Veteran's right hip disability, and awarded two periods of temporary total evaluations for treatment of the Veteran's right shoulder which required convalescence.  Regardless of the RO's actions, the issues listed on the title page remain before the Board because the grant of separate ratings and temporary total evaluation periods was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In December 2015, the Board denied the Veteran's claim for a higher rating for a right hip strain, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a November 2016 Joint Motion for Remand (JMR), the parties moved the Court to vacate the Board's December 2015 decision.  In a November 2016 order, the Court granted the JMR and remanded the claim for action consistent with the terms of the JMR.  In March 2017, the Board remanded the issues on appeal.  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Prior to October 9, 2013, the Veteran's right hip labral tear was manifested by limitation of flexion to 100 degrees, extension to 10 degrees and abduction to 20 degrees.   

2.  From October 9, 2013 to July 30, 2015, the Veteran's right hip labral tear was characterized by flexion limited to 70 degrees, limitation of abduction with motion lost beyond 10 degrees, limitation of adduction making her unable to cross her legs, and limitation of rotation making her unable to toe-out more than 15 degrees.  She is in receipt of the maximum schedular disability rating for this disability during this period. 

3.  From September 1, 2015 to December 6, 2016, the Veteran's right hip labral tear was characterized by flexion limited to 90 degrees, and normal abduction, adduction, and extension.  She is in receipt of the maximum schedular disability rating for this disability during this period. 

4. From February 1, 2017 forward, the Veteran's right hip labral tear was characterized by flexion limited to 100 degrees, abduction limited to 25 degrees, extension to 10 degrees and adduction to 15 degrees.  She is in receipt of the maximum schedular disability rating for this disability during this period. 



CONCLUSIONS OF LAW

1.  For the period prior to October 9, 2013, the criteria for an initial evaluation in excess of 10 percent for right hip labral tear are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5253, 5252 (2017).

2.  For the period from October 9, 2013 to July 30, 2015, the criteria for an evaluation in excess of 20 percent for right hip labral tear are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5253, 5252 (2017).

3.  For the period from September 1, 2015 to December 6, 2016, the criteria for an evaluation in excess of 20 percent for right hip labral tear are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5253, 5252 (2017).

4.  For the period from February 1, 2017 forward, the criteria for an evaluation in excess of 20 percent for right hip labral tear are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5253, 5252 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded these matters in March 2017.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding treatment records, schedule the Veteran for a VA examination, and readjudicate the claim.   The claims file contains the requested outstanding evidence and the Veteran was scheduled for and attended an appropriate June 2017 VA examination.  The RO readjudicated the claim most recently in a November 2017 Supplemental Statement of the Case (SSOC).  

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the Board finds that the duty to assist a claimant has been satisfied.   The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Records associated with the Veteran's claims file include service treatment records, post-service treatment records, and VA examination reports.  The Veteran was last afforded a VA examination in June 2017.  The Veteran has not asserted that her hip strain has worsened since that examination.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed in further detail below, the Veteran's right hip labral tear has been separated into several stages by the RO, additional stages are not warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  

Service connection for right hip labral tear was established in a September 2010 rating decision, with a 10 percent rating assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2017).  In a November 2013 rating decision, the RO increased the rating for the Veteran's right hip labral tear to 20 percent from October 9, 2013, and granted a separate 10 percent rating for limited extension of the right hip.  The Veteran has not appealed that determination.  Thus, such matter is not before the Board, and symptomatology attributed thereto cannot be considered in evaluation of the right hip labral tear.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  In a November 2017 rating decision, the RO granted a separate temporary total evaluation effective July 30, 2015 to September 1, 2015, based on right hip surgery.  A 20 percent evaluation was assigned from September 1, 2015 through December 6, 2016, when the RO assigned another temporary total evaluation from December 6, 2016 through February 1, 2017, due to another right hip surgery.  An evaluation of 20 percent was assigned from February 1, 2017 forward under 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2017). 

Diagnostic Code 5253 provides a 10 percent evaluation for limitation of rotation of the affected leg (with an inability to "toe-out" more than 15 degrees) or limitation of adduction causing an inability to cross legs, and a 20 percent evaluation for limitation of abduction resulting in motion lost beyond 10 degrees.  Diagnostic Code 5252 provides for 10, 20, 30, and 40 percent evaluations when hip flexion is limited to 45, 30, 20, and 10 degrees, respectively.  Diagnostic Code 5251 provides for a single 10 percent evaluation when hip extension is limited to 5 degrees.  38 C.F.R. § 4.71a.  Diagnostic Code 5250 provides for a 60 percent evaluation when there is favorable ankyloses, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction, a 70 percent evaluation for intermediate ankylosis, and a 90 percent evaluation for unfavorable, extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated.  38 C.F.R. § 4.71a. 

Normal hip flexion is to 125 degrees; normal hip abduction is to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf  be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Aside from the two temporary total evaluations granted between July 30, 2015 to September 1, 2015, and December 6, 2016 to February 1, 2017, the Veteran's right hip labral tear has been separated into four different stages.  As such, each stage will be separately analyzed below.  

A. Evaluation of Right Hip Labral Tear Prior to October 9, 2013

Following an October 2009 in-service injury, the Veteran presented for an in-service orthopedic consultation in December 2009.  She reported persistent right hip pain since that injury, causing her to use crutches for the previous month.  Upon physical examination, range of motion testing revealed full and symmetric range of motion, with forward flexion to 110 degrees.  The examiner noted moderate pain at the extremes of all ranges of motion. 

In August 2010, the Veteran was afforded a VA examination in connection with her initial service connection claim.  At that time she reported severe, weekly flare-ups of hip pain that would last for several hours.  Precipitating factors for flare-ups were prolonged walking and standing, supine and side laying for more than 30 minutes, ascending and descending stairs and walking on unleveled surfaces.  Alleviating factors for flare-ups were moving, and changing positions every five minutes.  She stated that she was able to perform daily activities, but had to do so slowly and sometimes falls because her right hip gives out.  The Veteran reported that her hip pain causes her to constantly change between sitting, standing, and laying positions.  She also stated that her hip injury prevents her from playing sports, riding a bicycle, and carrying objects heavier than 50 pounds, and caused her pain during a long airplane flight.  

Upon physical examination, the examiner reported an antalgic gait causing poor propulsion, but no ankylosis.  The examiner noted tenderness, pain at rest, guarding of movement, and weakness.  Range of motion testing revealed flexion to 100 degrees, extension to 10 degrees, and abduction to 20 degrees.  The examiner reported that the Veteran could cross her legs but could not toe-out more than 15 degrees.  The examiner stated there was objective evidence of pain with active motion, as well as objective evidence of pain with repetitive motion, but that there were no additional limitations after repetitive motion.  The examiner did not provide an opinion regarding range of motion ability during a flare-up.  

The Veteran reported that she was attending school full time, majoring in chemistry.  See August 2010 VA examination. 

August 2010 VA treatment records reflect that the Veteran had an X-ray of her right hip.  The treating physician did not see any evidence of fracture, bone or significant joint pathology and did not recommend chronic opioid therapy or an interventional hip procedure.

The Veteran was given an MRI on her hip in September 2010 and the results were within normal limits and negative.  See VA treatment records.

In November 2010, the Veteran was examined by a private chiropractor.  The Veteran reported that she experiences pain after walking 20 steps.  The chiropractor reported the Veteran's antalgic gait, and pain on range of motion.  Specific range of motion results were not reported, although restricted movement in all directions was noted.  

November 2010 private treatment records documented that the Veteran experienced pain after walking 20 steps.  She avoided putting weight on her right leg and described a popping sensation with movement.

December 2010 VA treatment reflects that the Veteran sought treatment for hip pain.  Examination revealed rotational movement of the right hip caused pain with external rotation.  There was palpable discomfort at the right sacroiliac (SI) joint and minimal discomfort at the left SI joint.  There was no discomfort over the lumbosacral joint, and mild diffuse discomfort at the lumbar paraspinous muscles.  There was also tenderness over the right greater trochanteric bursa, and tenderness in the right groin.

The Veteran had an additional MRI in December 2010.  When compared with the September 2010 MRI, there was no change.  The MRI continued to show that the Veteran's right hip was within normal limits.

December 2010 VA treatment records show that the Veteran's flexion was to 70 degrees on the right ant 130 degrees on the left.  The treating physician noted that internal and external rotation were reduced on the right side with pain.  She had an audible pop from both anterior hip and groin area and lateral upper thigh with different hip motions.  The popping was also palpable over these areas.  The Veteran had giveaway weakness in hip flexion, hip abduction, hip abduction, and quadriceps on the right.  She displayed extreme sensitivity to palpation in the right buttock region, right groin, and right upper lateral thigh.  

The treating physician remarked that the pain response was significantly out of proportion to the amount of pressure placed on the skin.  He concluded that the Veteran had both exogenous and an endogenous snapping hip syndrome.  He recommended physical therapy for an extensive lower extremity stretching program. 

The Veteran attended a VA pain management consultation in January 2011.  Upon examination, range of motion testing revealed flexion to 100 degrees, extension to 30 degrees, abduction to 40 degrees, adductions to 20 degrees, internal rotation to 40 degrees and external rotation to 50 degrees.  There was pain with internal and external rotation of the right hip.  It was also noted that she was a full time student.

March 2012 private treatment records revealed that the Veteran was undergoing aquatic therapy.  She was ambulating with an antalgic gait pattern.

The Veteran's chiropractor submitted an opinion in September 2012.  He stated that he had been treating the Veteran since November 2010, and that her condition was very hard to fully evaluate, diagnose, and treat because present diagnostic and treatment tools didn't adequately evaluate ligament laxity in the pelvic girdle and hip.

The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's right hip labral tear.  While the Veteran was awarded a 10 percent rating under Diagnostic Code 5253 based on an inability to toe-out more than 15 degrees, at no point during that period was abduction or adduction limited to a compensable degree such that a higher rating under that code would be appropriate.  Nor was compensable limitation of extension shown.

The Board also considered whether higher ratings under Diagnostic Codes 5253 might be appropriate based on the DeLuca factors.  Treatment records noted consistent complaints of pain, weakness, and frequent flare-ups.  Notwithstanding these disability factors, the Veteran's treatment records reflect that she maintained abduction to more than 10 degrees.  There is no evidence in the file during this time period suggesting the Veteran's abduction suffered motion lost beyond 10 degrees.  Though she reported weekly flare-ups, she was still able to perform activities of daily living at a slower pace.  

In the November 2016 Joint Motion for Remand, the parties noted that in its December 2015 decision, the Board relied on the August 2010 VA examination, which did not provide an opinion on potentially reduced range of motion during flare-ups.  While the Board notes the Veteran experienced weekly flare-ups, she reported that she is still able to perform activities of daily living at a slower pace.  The Board finds that the lay and medical evidence does not indicate that the Veteran's flare-ups equated to limitation of abduction to 10 degrees.  There is no other evidence in the record during this time period to suggest otherwise.

The Board has considered whether a higher rating is warranted under any other applicable codes.  Flexion and extension were not limited to a compensable degree during this time period.  Thus, a higher rating or additional separate ratings are not warranted under Diagnostic Codes 5251, 5252.  Additionally, the evidence of record does not show that the Veteran has hip ankylosis, flail joint, or malunion of the femur.  Although the chiropractor characterized the Veteran's hip as "floppy," his description is consistent with ligament laxity, rather than flail joint.  Accordingly, Diagnostic Codes 5250, 5254, and 5255 are not for application.

The Veteran's symptoms are contemplated by the 10 percent ratings assigned under Diagnostic Code 5253.  Thus, the award of a higher disability rating is not warranted.

B. Evaluation of Right Hip Labral Tear from October 9, 2013 to July 30, 2015

The Veteran was afforded another VA examination in October 2013.  At that time, she reported that walking, standing, prolonged sitting, and weight bearing activities cause flare-ups.  Upon range of motion testing, the examiner reported flexion to 70 degrees, extension ending at 0 degrees, and abduction lost beyond 10 degrees.  The examiner indicated that the Veteran was unable to cross her legs and toe-out more than 15 degrees.  The examiner found no additional limitation of motion after repetitive use testing.  She also reported that the Veteran had functional loss in the forms of excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  The Veteran reported flare-ups which impacted walking, standing, prolonged sitting and weight bearing activities.  The examiner noted that muscle strength testing revealed that the Veteran had active movement against some resistance.  She reported that the Veteran did not have ankylosis, malunion or nonunion of the femur, or hip flail joint.  She also noted that the Veteran regularly used a cane, and opined that the Veteran's condition would impact her ability to work through difficulty with walking, pain management, and loss of coordination.

Private treatment records document that hip X-rays were performed in July 2015, revealing the presence of decreased femoral head-neck offset, femoral neck cam lesion and an acetabular pincer lesion.  The joint spaces appeared well maintained and the pelvic ring appeared intact without fracture.  The Veteran's soft tissues also appeared unremarkable.  An MRI performed the same month revealed adequate distention and contrast within the right hip space.  There was an oblique area of contrast extending into the base of the anterior and superior labrum for a large distance.  There were no displaced labral tears.  The posterior labrum, hip space and articular cartilage, osseous structures, pelvic soft tissues and musculature were normal. 

July 2015 private treatment records reflect that the Veteran described her hip pain as sore, continuous, and moderate.  She also reported experiencing instability, numbness, night pain, pain with sports and activities, and daytime pain with rest.  She stated that her symptoms were worse when standing, kneeling, sitting, bending, walking, and engaging in athletics.  Right hip range of motion testing revealed normal abduction, adduction, flexion, extension, and internal and external rotation for both active and passive motion.  Muscle strength was 5/5 for abduction, adduction, flexion, and extension.  The Veteran's gait was normal.  Pain and tenderness was localized to the groin, with passive adduction, flexion, and internal rotation, and with passive abduction and external rotation.

The Board finds that the preponderance of the evidence of record is against a disability rating in excess of 20 percent.  The maximum rating assignable under Diagnostic Code 5253 is 20 percent.  38 C.F.R. § 4.71a.  

The Board has considered whether a higher rating is warranted under any other applicable codes.  Flexion has not been limited to a compensable degree during this time period, and the Veteran received a separate, 10 percent rating for limitation of extension under Diagnostic Code 5251 from October 9, 2013.  Thus, a higher rating or additional separate ratings are not warranted under Diagnostic Codes 5251, 5252.  Additionally, the evidence of record does not show that the Veteran has hip ankylosis, flail joint, or malunion of the femur.  The Veteran's hip has not been described as a flail joint and she is able to maintain motion.  Accordingly, Diagnostic Codes 5250 and 5254 are not for application.

In the November 2016 Joint Motion for Remand, the parties noted that in its December 2015 decision, the Board relied on the October 2013 VA examination, which did not provide an opinion on any potentially reduced range of motion during flare-ups.  While the Veteran experienced flare-ups, the Board finds that the lay and medical evidence indicates that the Veteran's right hip symptoms are adequately contemplated by the rating code.  There is no indication that the Veteran's flexion would be limited to 20 degrees during a flare-up, which would be necessary for a higher evaluation under Diagnostic Code 5252, and as discussed above and also applicable to this period, no other relevant diagnostic codes provide for a higher rating based on the Veteran's symptoms. 

The Board has considered the Veteran's statements regarding her pain, her difficulties in playing sports, riding bicycles and carrying heavy loads, and flare-ups caused by walking, standing, prolonged sitting, and weight bearing activities.  However, the Board concludes that the medical evidence of record is of greater probative value than the Veteran's lay allegations regarding the severity of her disability.  

The Veteran has the maximum rating available under Diagnostic Code 5253, and the criteria for an evaluation in excess of 20 percent, are not met. 

Accordingly, the Board finds that the preponderance of the evidence of record is against a disability rating in excess of 20 percent from October 9, 2013 to July 30, 2015, for the right hip labral tear.

C. Evaluation of Right Hip Labral Tear from September 1, 2015 to December 6, 2016

September 2015 private treatment records documented right hip range of motion testing, which revealed normal abduction, adduction, flexion, extension, and internal and external rotation for both active and passive motion.  The Veteran's gait was normal.  Muscle strength was 5/5 for abduction, adduction, flexion, and extension.  She had a positive Faber test.  She was instructed to return to activity as tolerated and remain full weight bearing.

November 2015 private treatment records reflect that the Veteran complained of instability, numbness, night pain, pain with sports and activities and daytime pain with rest.  An MRA revealed a healed labrum with no retearing and an FAI correction.  

November 2015 VA treatment records document that the Veteran's gait was normal.

September 2016 VA treatment records reflect that the Veteran had an antalgic gait, favoring her right lower extremity. 

Private treatment records from November 2015 to December 2016 show that the Veteran had continued complaints of pain, and received multiple hip injections.  These treatment records reflect that the Veteran had normal results during range of motion testing performed in November 2015, January 2016, October 2016, and December 2016. 

February, March, and December 2016 physical therapy records reflect passive right hip flexion to 90 degrees. 

The Veteran was not afforded a VA examination during this period.

The maximum rating assignable under Diagnostic Code 5253 is 20 percent.  38 C.F.R. § 4.71a.  The Board finds that the preponderance of the evidence of record is against a disability rating in excess of 20 percent.  

The Board has considered whether a higher rating is warranted under any other applicable codes.  Flexion has not been limited to a compensable degree during this time period, and the Veteran has a separate, 10 percent rating for limitation of extension under Diagnostic Code 5251 from October 9, 2013.  Thus, a higher rating or additional separate ratings are not warranted under Diagnostic Codes 5251, 5252.  

Additionally, the evidence of record does not show that the Veteran has hip ankylosis, flail joint, or malunion of the femur.  The Veteran's hip has not been described as a flail joint and she is able to maintain motion.  Accordingly, Diagnostic Codes 5250 and 5254 are not for application.

The medical evidence during this period reflects normal range of motion during abduction and adduction testing.  There is nothing in the record to indicate that a higher rating is warranted.

Accordingly, the Board finds that the preponderance of the evidence of record is against a disability rating in excess of 20 percent from September 1, 2015 to December 6, 2016, for the right hip labral tear.

D. Evaluation of Right Hip Labral Tear from February 1, 2017 Forward

February 2017 private treatment records documented right hip range of motion testing, which revealed normal abduction, adduction, flexion, extension, and internal and external rotation for both active and passive motion.  The Veteran's gait was normal.  Muscle strength was 5/5 for abduction, adduction, flexion, and extension.  She had a negative Faber test for stability.  

February 2017 physical therapy records reflect right hip flexion to 90 degrees.

April 2017 private treatment records reflect range of motion testing, which revealed right hip flexion to 110 degrees, extension to 20 degrees, abduction to 25 degrees, adductions to 25 degrees, internal rotation to 20 degrees and external rotation to 30 degrees.  Muscle strength was 4/5 for abduction, adduction, flexion, and extension.  Left hip flexion was to 120 degrees, extension to 30 degrees, abduction to 40 degrees, adductions to 35 degrees, internal rotation to 30 degrees and external rotation to 35 degrees.  Muscle strength in the left hip was 5/5 for abduction, adduction, flexion, and extension.  She had a positive Faber, Thomas and Ober test.

May 2017 private treatment records reflect range of motion testing, which revealed flexion to 115 degrees, extension to 20 degrees, abduction to 30 degrees, adductions to 30 degrees, internal rotation to 25 degrees and external rotation to 35 degrees.  Treatment notes revealed that the Veteran continued progress with gait symmetry, endurance and slightly decreased pain.  She was still very tender to palpitation, and continued to struggled with some autonomic responses during her various therapies due to anxiety and perceived pain.

The Veteran was afforded a VA examination in June 2017.  She reported flare-ups of the right hip, which were described as severe stabbing pain, usually lasting 3-4 days.  The Veteran stated that she had flare-ups 2-3 times a month.  She reported that she could not climb stairs very well.  She reported occasional use of a cane.  She reported that she was not able to sit or stand for periods longer than 20 minutes, and only able to walk for about 1,000 feet.

Upon examination, range of motion testing revealed right hip flexion was to 40 degrees, extension to 10 degrees, abduction to 25 degrees, adductions to 15 degrees, internal rotation to 40 degrees and external rotation to 50 degrees.  She was not limited such that she was unable to cross her legs.  Pain was noted during the examination.  There was no additional loss of function or range of motion after repetitive use.  Pain, weakness, fatigability or incoordination significantly limited functional ability during flare-ups, causing pain, fatigue, weakness and lack of endurance.  Because the examination was not conducted during a flare-up, range of motion was not speculated.  Muscle strength was 3/5.  Left range of motion testing was normal.  There was evidence of pain with weight bearing, and no evidence of crepitus.  There was objective evidence of localized tenderness or pain on palpation of the joint.  

The examiner remarked that though the Veteran demonstrated symptom magnification in her presentation, she did have limits with the use of her right hip.  Her forward gait demonstrated a shortened stance phase of the right side.  The Veteran was not able to demonstrate a gait walking backward which appeared to be related to symptom magnification.  Additionally, when testing range of motion of the right hip, her ability to flex the right hip in the recumbent position was very compromised, but she was able to sit with her hip flexed at 90 degrees and raise her right hip up in the sitting position to 100 degrees without apparent pain.  

The examiner noted favorable ankyloses in flexion at an angle between 20 and 40 degrees and slight abduction or adduction on both the right and left side.  The Board has concluded that this determination was checked in error.  The Veteran has reported no ankylosis or limitation of motion on her left side and the available medical records contradict these findings.  During this time period, the majority of the medical evidence demonstrates that the Veteran's right hip forward flexion ranged between 90 and 110 degrees. 

Additionally, the examiner noted that the Veteran was able to sit, and demonstrated flexion from 90 to 100 degrees without pain.  The Board finds that this observation outweighs the Veteran's forward flexion results of 40 degrees upon range of motion testing during the examination.  The June 2017 examiner's observation is determined to be of greater probative value than range of motion testing results when evaluating the Veteran's present disability.

The maximum rating assignable under Diagnostic Code 5253 is 20 percent.  38 C.F.R. § 4.71a.  The Veteran's right hip labral tear has been evaluated as 20 percent disabling during this period, and she is therefore in receipt of the maximum allowable rating during this timeframe.  The Board has considered whether a higher rating is warranted under any other applicable codes.  Flexion has not been limited to a compensable degree during this time period, and the Veteran has a separate, 10 percent rating for limitation of extension under Diagnostic Code 5251.  Thus, a higher rating or additional separate ratings are not warranted under Diagnostic Codes 5251, 5252.  Additionally, the evidence of record does not show that the Veteran has hip ankylosis, flail joint, or malunion of the femur.  The Veteran's hip has not been described as a flail joint and she is able to maintain motion.  Accordingly, Diagnostic Codes 5250 and 5254 are not for application.

Although range of motion was not speculated during flare-ups, the Board does note that the Veteran reported that flare-ups caused pain, fatigue, weakness and lack of endurance.  The Board also notes that during this period, the Veteran reported decreased pain and increased endurance, and an improved symmetrical gait was observed.  It is also important to note that there is no evidence of atrophy, which would be indicative of disuse.

The Board finds that the preponderance of the evidence of record is against a disability rating in excess of 20 percent from February 1, 2017 forward, for the right hip labral tear.

Flare-ups

The Board notes that the Court has established that flare-ups must be considered.   However, as with DeLuca, guidance on how to evaluate flare-ups has not been particularly clear.  Therefore, this Board Member expands upon the wisdom advanced in Mitchell.  Flare-ups must be quantifiable and must result in limitation of motion or function beyond that contemplated by the already provided evaluation.  In addition, because there is a regulation addressing stabilization of ratings, the flare-up must be of such length as to establish that the overall impairment is more severe than currently evaluated, rather than a brief snapshot in time.  Here, her statements, if accepted as credible, would not warrant a higher evaluation based upon flare-ups since such flare-ups do not additionally limit function in a quantifiable way and are not of such length or duration that a staged rating would not violate the rule regarding stabilization of ratings.  Compounding the issue in this case are determinations of professionals that her reported symptoms are of reduced credibility.  

In sum, 38 C.F.R. § 4.1 provides that the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Here, the reports of exacerbation or flare-ups are not quantifiable, not credible and not of sufficient duration to warrant a change in evaluation without violating the spirit of Mitchell, the spirit of 38 C.F.R. § 4.1 and the rule regarding stabilization of ratings.  


ORDER

Entitlement to an initial rating in excess of 10 percent for right hip labral tear with ligamentum teres tear, formerly rated as right hip strain (limited abduction) prior to October 9, 2013 is denied.

Entitlement to a rating in excess of 20 percent for right hip labral tear with ligamentum teres tear, formerly rated as right hip strain (limited abduction) from October 9, 2013 to July 30, 2015 is denied.

Entitlement to a rating in excess of 20 percent for right hip labral tear with ligamentum teres tear, formerly rated as right hip strain (limited abduction) from September 1, 2015 to December 6, 2016 is denied.

Entitlement to a rating in excess of 20 percent for right hip labral tear with ligamentum teres tear, formerly rated as right hip strain (limited abduction) from February 1, 2017 forward is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


